                                  1

                                  2

                                  3

                                  4

                                  5

                                  6

                                  7                           IN THE UNITED STATES DISTRICT COURT

                                  8                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  9

                                  10     FRANCISCA MORALEZ,                            Case No. 18-cv-02181-MMC
                                  11                  Plaintiff,
                                                                                       ORDER DECLINING TO APPROVE
                                  12             v.
Northern District of California




                                                                                       STIPULATION TO ALLOW
 United States District Court




                                                                                       TELEPHONIC APPEARANCE BY ALL
                                  13     VINEYARD CONCORD, L.P., et al.,               PARTIES AND COUNSEL AT
                                                                                       GENERAL ORDER 56 MEET AND
                                  14                  Defendants.                      CONFER
                                  15                                                   Re: Dkt. No. 35
                                  16

                                  17         Before the Court is the parties’ “Stipulation to Allow Telephonic Appearance by All

                                  18   Parties and Counsel at General Order 56 Meet and Confer,” filed December 6, 2018, by
                                  19   which filing the parties agree to conduct the Meet and Confer, scheduled for December 7,

                                  20   2018, telephonically rather than in accordance with General Order 56, which requires the

                                  21   parties and their counsel to meet “in person.” See Gen. Order 56 ¶ 4.

                                  22         The Court hereby DECLINES to approve the stipulation, for the reason that it is

                                  23   untimely, lacks a showing of good cause, and is unsigned.

                                  24         Accordingly, the parties are hereby DIRECTED to reschedule the Meet and Confer

                                  25   for a date no later than January 25, 2019. All parties and their counsel are required to

                                  26   attend.
                                  27         If any party or any attorney seeks to appear telephonically at said meeting, such

                                  28   request shall be presented by way of an administrative motion, filed no later than 14
                                  1    days before the scheduled meeting and upon a showing of good cause. Any response

                                  2    thereto shall be filed no later than 4 days thereafter. See Civ. L.R. 7-11(b) (providing any

                                  3    response to motion for administrative relief “must be filed no later than 4 days after the

                                  4    motion has been filed”).

                                  5

                                  6           IT IS SO ORDERED.

                                  7

                                  8    Dated: December 10, 2018
                                                                                               MAXINE M. CHESNEY
                                  9                                                            United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     2
